Exhibit 10.1
ASSET PURCHASE AGREEMENT


THIS PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of the
24th day of September, 2009, by and among FIESTA BRANDS, INC., a Delaware
corporation (“Seller”) and EL POLLO LOCO INC., a Delaware corporation
(“Purchaser”).


WITNESSETH:


WHEREAS, Purchaser is the franchisor of the El Pollo Loco® chain of quick-serve
restaurants which feature flame-grilled food products and related services, and
(as such) is the licensor of the trademarks, logos, trade names, trade dress,
service marks, and other property (the “Marks”) necessary to operate restaurants
under the name “El Pollo Loco®” (the “Franchise”); and


WHEREAS, pursuant to an El Pollo Loco Franchise Agreement and Amendment to
Franchise Agreement dated April, 2007, (collectively, “Franchise Agreement #1”),
issued by Purchaser, Seller owns and operates an El Pollo Loco® restaurant,
identified as Unit No. 3631 (the “Restaurant #1”), at 885 Thornton Road, Lithia
Springs, Georgia (the “Premises #1”); and


WHEREAS, pursuant to an El Pollo Loco Franchise Agreement and Amendment to
Franchise Agreement dated May, 2007, (collectively, “Franchise Agreement #2”),
issued by Purchaser, Seller owns and operates an El Pollo Loco® restaurant,
identified as Unit No. 3616 (the “Restaurant #2”), at 3979 Buford Hwy, Atlanta,
Georgia (the “Premises #2”); and


WHEREAS, pursuant to an El Pollo Loco Franchise Agreement and Amendment to
Franchise Agreement dated June, 2007, (collectively, “Franchise Agreement #3”),
issued by Purchaser, Seller owns and operates an El Pollo Loco® restaurant,
identified as Unit No. 3632 (the “Restaurant #3”), at 895 Holcomb Bridge Road,
Roswell, Georgia (the “Premises #3”); and


WHEREAS, pursuant to an El Pollo Loco Franchise Agreement and Amendment to
Franchise Agreement dated January 24, 2008, (collectively, “Franchise Agreement
#4”), issued by Purchaser, Seller owns and operates an El Pollo Loco®
restaurant, identified as Unit No. 3661 (the “Restaurant #4”), at 2521 S.E. Cobb
Parkway, Atlanta, Georgia (the “Premises #4”); and


WHEREAS, Franchise Agreement #1, Franchise Agreement #2, Franchise Agreement #3
and Franchise Agreement #4 may be collectively referred to in this Agreement as
the “Franchise Agreements.”


WHEREAS, Restaurant #1, Restaurant #2, Restaurant #3 and Restaurant #4 may be
collectively referred to in this Agreement as the “Restaurants.”


WHEREAS, Premises #1, Premises #2, Premises #3 and Premises #4 may be
collectively referred to in this Agreement as the “Premises.”

 

--------------------------------------------------------------------------------

 


WHEREAS, Lease #1, Lease #2, Lease #3 and Lease #4 discussed in Section 1.1
(f)-(i) may be collectively referred to in this Agreement as the “Leases.”


WHEREAS, Seller desires to sell the Restaurants and the businesses conducted at
the Premises as a going concern, together with certain of the assets used in the
conduct thereof (collectively, the “Businesses”), to Purchaser on the terms and
conditions set forth in this Agreement, which terms and conditions are
acceptable to Seller and Purchaser.


WHEREAS, Seller owns and operates El Pollo Loco® restaurants identified as Unit
No. 3655 (2045 Marketplace Blvd., Ste. A-100, Cumming, GA), Unit No. 3636 (5375
Fairington Road, Lithonia, GA), Unit No. 3635 (2390 Dallas Hwy, SW, Marietta,
GA), Unit No. 3634  (1537 Shallowford Road, Gainesville, GA) and Unit No. 3633
(1999 Lake Road, Hiram, GA) (collectively, the “Excluded Businesses”) under
franchise agreements with Purchaser, and desires to sell only the furniture,
fixtures and equipment located at the Excluded Businesses (collectively, the
“Additional FFE”) to Purchaser and Purchaser desires to acquire the Additional
FFE from Seller,


NOW, THEREFORE, in consideration of the mutual covenants and conditions set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows:


1.           Purchase of Assets.


1.1           Assets Sold.  On the terms and conditions set forth in this
Agreement, Seller will transfer, sell, assign, and convey to Purchaser, all of
Seller’s right, title, and interest in and to the Businesses and the following
assets (the “Purchased Assets”), free and clear of any and all liens, claims,
charges, and encumbrances:


(a)           All furniture, fixtures, equipment (including spare parts), light
fixtures, art and decor, floor and wall coverings, signs (including graphic
inserts, related components, and peripherals), and computer hardware and
software (subject to any licensing restrictions in such software and Section 1.3
below), located on or at the Premises, which are owned by Seller and
specifically used in the Businesses, including those items set forth on the
attached Schedule 1.1(a) and Additional FFE specified on Schedule 1.1(a)(i)
attached hereto.


(b)           The agreements, contracts, personal property leases, commitments,
and arrangements listed in the attached Schedule 1.1(b), as well as all service
contracts, maintenance agreements, and warranties applicable or appurtenant to
the Businesses or the Purchased Assets (collectively, the “Assumed Contracts”).


(c)           All goodwill directly associated with the Businesses.


(d)           Such rights as Seller has to use all telephone numbers currently
used in connection with the conduct of the Businesses.

 
2 of 21

--------------------------------------------------------------------------------

 


(e)           Intentionally Omitted.


(f)           All of Seller’s rights as “Tenant” of Premises #1 under the Lease
dated March 23, 2007, (the “Lease #1”), between Eastwest Venture, LLC,
(“Lessor”), and Fiesta Realty, Inc., which Lease was assigned to
Seller.  Attached in Schedule 1.1(f) is a complete list of Lease #1 and all
amendments, addendums, or other modifications of the Lease, a true and correct
copy of which has been delivered to Purchaser.


(g)           All of Seller’s rights as “Tenant” of Premises #2 under the Lease
dated April 25, 2007, (the “Lease #2”), between CCD Buford, LLC, (“Lessor”), and
Fiesta Realty, Inc., which Lease was assigned to Seller.  Attached in Schedule
1.1(f) is a complete list of Lease #2 and all amendments, addendums, or other
modifications of the Lease, a true and correct copy of which has been delivered
to Purchaser.


(h)           All of Seller’s rights as “Tenant” of Premises #3 under the Lease
dated May 4, 2007, (the “Lease #3”), between Glenridge Warsaw, LLC, (“Lessor”),
and Fiesta Realty, Inc., which Lease was assigned to Seller.  Attached in
Schedule 1.1(f) is a complete list of Lease #3 and all amendments, addendums, or
other modifications of the Lease, a true and correct copy of which has been
delivered to Purchaser.


(i)           All of Seller’s rights as “Tenant” of Premises #4 under the Lease
dated September 10, 2007, (the “Lease #4”), between First States Investors
Branch One, L.P., (“Lessor”), and Fiesta Realty, Inc., which Lease was assigned
to Seller.  Attached in Schedule 1.1(f) is a complete list of Lease #4 and all
amendments, addendums, or other modifications of the Lease, a true and correct
copy of which has been delivered to Purchaser.


(j)           All leasehold improvements to the Premises, including the building
in which the Restaurants are operated, subject to the terms of the applicable
Leases.


(k)           To the extent assignable, all permits and licenses held by or
issued to Seller in connection with the Premises and all plans, specifications,
and drawings related to improvements to the Premises.  Attached as Schedule
1.1(k) is a list of all licenses and occupancy permits (including certificates
of occupancy, food handling permits, and sales tax permits) relating to the
Restaurants that Seller has been able to locate after diligent, good-faith
search.


(l)           On the Closing Date, Purchaser and Seller will execute a
Termination of the Franchise Rights and Mutual Release in the form of Exhibit
“A” (the “Termination of Franchise Rights”).


(m)         All of Seller’s merchantable foodstuffs, paper goods, and other raw
materials, and packaging materials; all surplus uniforms, office supplies,
forms, utensils, small wares, cleaning materials and supplies, and other similar
consumable personal property and supplies (collectively, the “Supplies”) on the
Premises on the Closing Date (as defined in Section 2.3, below).

 
3 of 21

--------------------------------------------------------------------------------

 


(n)           All cash on hand in the Restaurants on the Closing Date (including
a reasonable change fund consistent with past operation of the Business) (the
“Cash Tills”).


1.2           Possession.  Possession of the Purchased Assets will be delivered
to Purchaser upon the consummation of the Closing as of the Closing
Date.  Purchaser or Purchaser’s designee, at Purchaser’s sole cost and expense,
shall remove the Additional FFE from the premises of the Excluded Businesses on
the Closing Date or on the day after the Closing Date. Seller shall provide
Purchaser access to the premises of the Excluded Businesses for such two (2) day
period to insure that the Additional FFE is in good working order.  Any
Additional FFE not removed by Purchaser shall be deemed abandoned by Purchaser.


1.3           Equipment Leases.     Any equipment leases shall be paid in full
by Seller at or before the Closing and the equipment transferred to Purchaser
per the Bill of Sale.


2.           Purchase Price / Closing.


2.1           Purchase Price and Payment.  In consideration for the Businesses
and the Purchased Assets, Purchaser will pay to Seller's lender (General
Electric Capital Corporation or "GECC"), One Million Seven Hundred Twenty
Thousand and 00/100 Dollars ($1,720,000.00) (the "Purchase Price") in cash by
wire transfer on the Closing Date, subject to (i) adjustments as provided in
Section 6 below and (ii) prorations as provided in Section 8 below. By GECC's
signature below, GECC agrees that they will reimburse Purchaser within ten (10)
days the amount due:  (a) if Seller would have any liabilities to Purchaser
under Sections 13 and 14 of this Agreement, (b) if Purchaser presents to GECC a
written demand for payment with respect to such liabilities within sixty (60)
days of the Closing Date, (c) with respect to any claims for such liabilities up
to $50,000.00 and after Purchaser presents evidence of its payment of such
claims, and (d) with respect to claims for such liabilities exceeding $50,000.00
but not more than $125,000.00 and GECC reasonably determines that Purchaser is
entitled to reimbursement from GECC of such amounts under Sections 13 and 14 of
this Agreement up to a maximum amount of an additional $75,000.00, GECC will
make such determination within (10) days of receipt of the claim from Purchaser,
and if appropriate, reimburse Purchaser.


2.2           Allocation of Purchase Price.  The parties will allocate the
Purchase Price for all purposes (including accounting and income tax treatment)
as set forth in Schedule 2.2.  In support of that treatment, the parties will
exchange executed copies of Internal Revenue Service forms 8594 reflecting this
allocation.


2.3           Closing.  The closing of the transaction contemplated by this
Agreement (the “Closing”) will take place at 10 a.m. eastern time on September
24, 2009, or a later date if mutually agreed in writing by the parties (the
“Closing Date”), effective as of 12:01 a.m. on the morning of the Closing Date,
at the offices of Seller or Seller’s counsel in the metropolitan Atlanta,
Georgia area.


3.           Assumed Contracts.  On the Closing Date, Purchaser and Seller will
execute an assignment and assumption of the Assumed Contracts in the form of
Exhibit “B” (the “Assumed Contracts Assignments”).  If (a) considered necessary
or advisable by Seller or Purchaser, or (b) required by the other party to any
Assumed Contract, the parties will execute a separate a separate assignment of
specific Assumed Contracts.

 
4 of 21

--------------------------------------------------------------------------------

 


4.           Assignment and Assumption of Lease.


4.1           Title to Leased Property.  Seller has valid and indefeasible
leasehold estates in the Premises, subject only to the terms of the Leases.  To
the best of Seller’s Knowledge, the Lessor has fee simple title to the premises,
subject only to easements and restrictions of record, none of which has or will
have any material adverse impact on the ability of Purchaser to operate the
Restaurants at the Premises following the Closing.


Seller will provide to Purchaser copies of all title policies and surveys in the
possession of Seller relating to the Premises within three (3) days after
execution of this Agreement.


4.2           Environmental Issues.  Seller will provide to Purchaser copies of
all environmental reports, including any Phase I or Phase II environmental
audits, in the possession of Seller relating to the Premises within two (2) days
after execution of this Agreement.  To the best of Seller’s Knowledge, Seller is
in compliance with all federal, state, and local statutes, rules, ordinances,
and other laws and regulations relating to protection of the environment,
including the Solid Waste Disposal Act, as amended by the Resource Conservation
Act and the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §6901, et
seq.; the Clean Air Act, 42 U.S.C. §7401, et seq.; the Safe Drinking Water Act,
42 U.S.C. §3007, et seq.: the Toxic Substances Control Act, 15 U.S.C. §2601, et
seq.; the Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. §136, et
seq.; the Emergency Planning and Community Right to Know Act, 42 U.S.C. §11001,
et seq.; and the Comprehensive Environmental Response, Compensation and
Liability Act, as amended, 42 U.S.C. §9601, et seq., and any laws, statutes,
rules, orders, ordinances, and other laws and regulations thereunder, relating
to or regulating hazardous or toxic substances or air, water, or land quality,
waste, or other similar environmental matters applicable to Seller.


At the option of Purchaser, Purchaser may obtain so-called “Phase I
environmental audit of the Premises, the costs of which will be borne by
Purchaser.  If those audits reveal environmental concerns, Purchaser may
terminate this Agreement.


4.3           Due Diligence Materials.   Purchaser shall have until 4:00 pm
eastern time, September 23, 2009 (the “Deadline”) to review and approve or
disapprove all due diligence materials provided by Seller or obtained by
Purchaser, including title reports, surveys, environmental reports, tax bills,
licenses and permits, building plans, Purchaser’s books and records, lien
searches, real estate leases and other documents and information regarding the
Purchased Assets (the “Due Diligence Documents”).  Purchaser shall have until
the Deadline to deliver to Seller a disapproval notice stating that Purchaser’s
inspection of the Purchased Assets has disclosed a defect or an unapproved
condition or that the Purchased Assets are otherwise unacceptable to Purchaser
in Purchaser’s sole and absolute discretion.  If Purchaser delivers a
disapproval notice, Purchaser shall be deemed to have terminated this Agreement.

 
5 of 21

--------------------------------------------------------------------------------

 


4.4           Assignment of Lease.  On the Closing Date, as a condition to
Purchaser’s obligation to proceed with Closing, Purchaser shall have obtained an
Assignment and Assumption of Lease for the Leases substantially in the form of
Exhibit “C” (the “Lease Assignment”), accompanied by an estoppel certificate
from Lessors, substantially in the form of Exhibit “D”.  Additionally,
Purchaser's obligation to proceed with Closing is contingent upon the receipt by
Purchaser of (i) any necessary consents from the landlords under the Leases to
the assignment of the respective leases and (ii) executed amendments to any of
the terms of the Leases in a form acceptable to Purchaser.  Seller will
indemnify and hold harmless Purchaser from any obligations arising under the
Leases before the Closing Date; and Purchaser will indemnify and hold harmless
Seller from any obligations arising under the Leases after the Closing
Date.  Purchaser will be solely responsible for obtaining landlord consents
prior to the closing and for paying any fees or costs incurred to obtain
necessary consents; provided, however, failure to do so shall not be a breach
hereunder but shall only be deemed a failure of a condition to Purchaser’s
obligation to proceed with Closing.


5.           No Assumption of Debt.  Except for the Leases and the Assumed
Contracts, Purchaser will not assume any existing or future liabilities, debts,
obligations, accounts payable, lease obligations, contracts, warranties, or
agreements of Seller, regardless of how the obligations may have arisen,
including, but not limited to, (a) any taxes or other governmental charges
(including any taxes not yet due and payable which relate to periods prior to
the Closing Date), or claims whether or not disclosed herein and (b) any
liabilities regarding independent contractors or employees of Seller, including
liabilities for vacation pay, sick pay, severance pay, profit-sharing or pension
plans, bonuses, or other employee benefit or “fringe benefit” arrangement, (in
accordance with Section 7.2, Seller will compensate and terminate all of its
employees employed at the four (4) Restaurants at the Businesses as of the day
immediately preceding the Closing Date and Purchaser may hire any or all of
those employees without assuming any obligations of Seller).


All liabilities with respect to the operation of the Businesses not otherwise
provided for in this Agreement which are paid or become payable after the
Closing Date will be allocated between Purchaser and Seller according to the
accounting period to which they relate.  Items relating to a time before the
Closing Date will be paid by Seller and those relating to a time after the
Closing Date will be paid by Purchaser. Subject to the following sentence and
subject to Seller’s right to withhold payment in the event that there exists any
bona fide dispute between Seller and the creditor or claimant thereunder, Seller
will, as and when due, pay in full, all debts, liabilities, claims (both current
and contingent), and obligations relating to the Businesses and the Purchased
Assets allocable to Seller pursuant to the terms of this Agreement.  With
respect to those Purchased Assets that secure indebtedness of Seller, Seller
will obtain releases of all liens encumbering the Purchased Assets, but will not
otherwise be obligated to pay the indebtedness in full or in part.  Seller’s
obligations hereunder are contingent upon receipt of a payoff and release letter
(the “Lender Release Instructions”) from General Electric Capital Corporation
(“GE”) stating that it will release its liens on the Purchased Assets promptly
after payment of all of the net proceeds of the Purchase Price pursuant to
instructions provided in the Lender Release Instructions.

 
6 of 21

--------------------------------------------------------------------------------

 


6.           Cash Tills; Supplies.  Before the Restaurants open to business to
the public on the Closing Date, representatives of Seller and Purchaser will
meet at the Restaurants.  At that time, those representatives will take a
physical account of the cash on hand in the Restaurants and record the results
of an Acknowledgement in the forms listed on Schedule 6.


In addition to the Purchase Price, Purchaser will reimburse Seller for the
amount of the Cash Tills.  Because the Closing is effective before the start of
business on the Closing Date, all expenses incurred on the Closing Date
(including costs of labor) will be for the account of Purchaser, and all income
on the Closing Date will be for the benefit of Purchaser.  The Purchase Price
includes Supplies for operation of the Businesses and as a condition of Closing,
there shall be a sufficient amount of Supplies at the Premises to conduct
business on the Closing Date.


7.           Labor Matters.  Seller is not aware of any general unrest among its
employees or collective dissatisfaction with employment or any individual
employee claim against Seller or the employer.  Seller is not a party to any
collective bargaining agreement that could have an effect on the employees at
the Restaurants.  To the best of Seller’s Knowledge, there are no union
organizing efforts underway or any unfair labor practice claims pending or (to
the best of knowledge of Seller) threatened, nor any existing labor strikes,
slowdowns, disputes, grievances, or disturbances.


7.1           Employee List.  Attached as Schedule 7.1 is a list of all
employees (part-time and full-time) of Seller who, as of the date of this
Agreement, work at the Restaurants, together with the rate of compensation
payable to each and their respective hire dates.  Schedule 7.1 also shows the
amount of fringe benefits, paid vacation, or other such benefits due to each of
those employees from Seller.  Seller has made no promise or commitment, whether
orally or in writing, to increase any employee’s compensation or grant any bonus
to any employee.


7.2           Termination and Hiring.  Effective at the close of business the
evening before the Closing Date, Seller will terminate all of its employees that
work at the Restaurants, and will pay all those employees all accrued wages and
salaries (including vacation pay), fringe benefits, or other benefits due to
those employees in immediately available funds.  Purchaser may (but is not
required) to hire any or all of those employees, at the rates of pay, benefits,
and other conditions of employment chosen by Purchaser.


7.4           Employee Communications.  From and after the date hereof, Seller
will not communicate to the employees of the Restaurants the fact of the sale of
the Restaurants to Purchaser except in coordination with
Purchaser.  Approximately two (2) days before the scheduled Closing Date,
representatives of Seller and of Purchaser will jointly meet with the employees
at the Restaurants to explain the transition, including the terms of employment
offered by Purchaser.  Seller will cooperate with Purchaser to endeavor to have
a smooth transition of any of Seller’s employees that Purchaser desires to
employ.  Seller makes no representation or warranty regarding the availability
of any of its employees.

 
7 of 21

--------------------------------------------------------------------------------

 


8.           Costs, Expenses, and Prorations.


8.1           Property Taxes.  Under the terms of the Leases, the tenant is
responsible for payment of all real property taxes directly to the taxing
authorities and CAM charges, if applicable.  Attached as Schedule 8.1 is a copy
of the real property tax bills for year 2008 and an email dated September 16,
2009 from Seller listing the estimated real and personal taxes for the Premises,
which Seller has paid in full.  Real property taxes for year 2009 will be
prorated based upon these tax bills unless estimated tax payments are made under
any of the Leases.  Personal property taxes with respect to the Businesses and
the Purchased Assets for year 2008 and prior years will be the sole
responsibility of Seller.  Personal property taxes for year 2009 will be
prorated based upon the most recently available tax bills.


8.2           Utilities.  Seller will use reasonable efforts to cause utilities
to be transferred on the Closing Date.  Bills for utilities, telephone service,
and other items not specifically provided for this Agreement or which are not
separately billed and which relate to a period prior to or after the Closing
Date, the amounts of which are unknown as of the Closing Date, will be prorated
as of the Closing Date between Purchaser and Seller and paid when the invoices
therefor are received.


8.3           Transaction Costs.  Each party will be responsible for all other
costs and expenses, including attorneys’ fees and other professional fees,
incurred by it in connection with this matter or for deliveries required to be
made by the party.


8.4           Intentionally Omitted.


8.5           Transfer Taxes.  All State of Georgia documentary and transfer
taxes arising out of the sale of the Purchased Assets, if any, will be paid by
Seller.  Seller will pay the costs of obtaining or recording any lien releases
with respect to the Purchased Assets necessary to convey free and clear title
thereto to Purchaser.


8.6           Closing Costs.  Each party shall bear one half the costs of
escrow. All transfer taxes and fees to remove any liens on the Purchased Assets
shall be paid by Seller.  All other customary closing costs shall be borne
equally by each party.  Each party shall pay the fees and expenses of its own
attorneys.


9.           Additional Representations, Warranties and Covenants of Seller.  To
induce Purchaser to enter into this Agreement and consummate the transactions
contemplated by this Agreement, and in addition to the representations,
warranties, and covenants set forth elsewhere in this Agreement, Seller
represents, warrants, and covenants, as of the date hereof and as of the Closing
Date, as follows:


9.1           No Disability.  Seller is not under any legal or other disability
that would limit the ability of Seller to enter into this Agreement, to conduct
the Businesses, and to own, operate, and lease its properties as and in the
places where the Businesses are now conducted and the properties are now owned,
leased, or operated.

 
8 of 21

--------------------------------------------------------------------------------

 


9.2           Right to Transfer.  Subject to receipt of the Lender Release
Instructions, Seller has full right, title, and authority to sell, transfer, and
assign, as applicable, the Purchased Assets; and as of the Closing Date, there
will be no liens, claims, charges, obligations, or encumbrances (including,
taxes other than those not yet due and payable) against the Purchased Assets,
except as otherwise disclosed in writing to Purchaser.


9.3           Binding Obligations.  This Agreement, the Lease Assignments, and
all other documents executed or to be executed by Seller pursuant to this
Agreement each constitute, or when executed, will constitute the valid
obligations of Seller, legally binding upon Seller and enforceable against
Seller in accordance with their terms.


9.4           No Conflict.  Subject to receipt of and compliance with the Lender
Release Instructions, the execution, delivery, and performance of this Agreement
and the agreements contemplated in this Agreement to which Seller is a party do
not and will not violate the provisions of (a) any mortgage, indenture, security
agreement, contract, undertaking, or other agreement to which Seller is a party
or which is binding upon Seller or any of its property or assets; or (b) any
law, regulation, judgment, or order which is binding upon Seller or any of its
property or assets.


9.5           No Breaches.  Subject to receipt of and compliance with the Lender
Release Instructions and the effect of Seller’s insolvency, Seller is not in
breach of any contract or agreement regarding the Purchased Assets, the
Businesses, or the Premises and, there is and as of the Closing Date will be no
basis for the assertion against Seller, the Purchased Assets, the Businesses or
the Premises of any liens, claims, charges, encumbrances, liabilities, debts, or
obligations, whether due or to become due, including liabilities or obligations
on account of taxes (but excluding, taxes, if any, arising out of this
transaction) or other governmental charges which could have a material adverse
affect or cause a lien upon the Purchased Assets, or materially diminish the
rights acquired by Purchaser pursuant to this Agreement.  Seller has filed, or
will file, all tax returns (including information returns and reports, and
returns relating to income taxes, property taxes, personal property taxes, and
sales taxes) required of it in connection with the Businesses and has paid all
taxes which have become due and payable in connection with the Businesses,
except as otherwise disclosed in writing to Purchaser.


9.6           Consents.  Other than with respect to Seller’s lender’s consent
(evidenced by delivery of the Lender Release Instructions) and for any consents
required to assign the Leases to Purchaser, no consent or approval of any other
party (including any lending institution or any governmental authority, bureau,
or agency) is required in connection with the execution, delivery, performance,
validity, or enforceability of this Agreement or the agreements contemplated by
this Agreement, other than consents or approvals which have been or will be
obtained and delivered to Purchaser on or before the Closing Date.


9.7           Litigation.  There is no action, suit, or proceeding pending or,
to the knowledge of the Seller, threatened against or affecting Seller, the
Purchased Assets, the Businesses, or the Premises before any federal or state
court or governmental department, commission, board, bureau, agency, or
instrumentality (including the Georgia Department of Labor and the federal Equal
Employment Opportunity Commission), or which would have a materially adverse
effect on the Businesses, the Premises, or the Purchased Assets or prevent the
sale, transfer, and assignment of the Businesses and the Purchased Assets as
contemplated by this Agreement.

 
9 of 21

--------------------------------------------------------------------------------

 


9.8           Assets and Condition.  The Purchased Assets are the sole property
of Seller, constitute all of the property needed to conduct the Businesses as
currently conducted (including all equipment, utensils, small wares and other
items required as of the Closing Date to operate the Businesses consistent with
Seller’s past practices) and, are in normal operating condition, substantially
free from any material defects, damages, or malfunction that would have an
adverse impact on the Businesses taken as a whole.  Other than the Premises and
any Assumed Contracts, none of the Purchased Assets are leased by Seller.  If
any of the Purchased Assets are subject to a manufacturer’s warranty or any
service agreement, Seller will assign the warranty or service agreement to
Purchaser to the fullest extent permitted by the manufacturer or service
provider.  Any prepayment of the contracts will be solely for the benefit of
Purchaser.


9.9           Licenses.  Other than ordinary business licenses issued by
applicable state and local licensing authorities (which Seller currently has in
full force and effect), there are no licenses, permits, or other governmental or
regulatory authorizations needed to conduct the Businesses.


9.10         Financial Statements.


  (a)           The (i) State of Georgia Sales Tax Returns of Seller and (ii)
the financial statements available (including balance sheets and profit and loss
and gross revenue statements), for the Restaurants attached as Schedule 9.10 are
true, correct, and complete in all material respects.


  (b)           Seller Financial Condition.  Purchaser has been informed and is
aware of Seller’s financial condition and intent to file for Chapter 7 relief
under the United States Bankruptcy Code shortly after consummation of the
Closing.  Seller is entering into the transaction contemplated hereby for the
benefit of its secured and unsecured creditors and will not receive any Purchase
Price proceeds.  Accordingly, Purchaser acknowledges Seller's ability to comply
with any post closing covenants, indemnities or other such obligations may be
severely restricted or denied


9.11          Other Disputes.  To the best of Seller’s Knowledge, and subject to
Purchaser’s actual knowledge, there are no landlord disputes, material customer
dissatisfaction, licensing problems, material supplier dissatisfaction, material
equipment malfunction or defect, or material and unfavorable employee relations
relating specifically to the Businesses, which is likely to materially adversely
affect the value of the Purchased Assets or the conduct of the Businesses as
presently conducted.


9.12          Utilities.  All utilities necessary for the conduct of the
Businesses at the Premises are in normal working order and are reasonably
adequate for the present needs of the Premises and the Businesses.  To the best
of knowledge of Seller, there are no facts or circumstances that will result in
the termination of the present access from the Premises to utility services, or
from the Premises to existing streets, highways, and roads adjoining the
Premises.  Seller has no knowledge, and has not received notice, that any of the
Premises are or will be subjected to or affected by (a) any special assessments,
whether or not presently a lien thereon, or (b) any condemnation, eminent
domain, or similar proceedings.

 
10 of 21

--------------------------------------------------------------------------------

 


9.13           Compliance with Laws.  With respect specifically to the
Businesses and subject to the following sentence, Seller is and has been at all
times in the past, in material compliance with all laws, rules, ordinances,
governmental regulations, and orders of all governmental authorities and/or
jurisdictions (collectively “Applicable Laws”) applicable to the operation of
the Businesses at the Premises, including Applicable Laws relating to zoning,
building, public health, and access, plumbing, electrical, fire, occupational
safety, pollution, environmental protection, and waste disposal matters.  To the
best of knowledge of Seller, at the time of construction, the Premises were
constructed in material compliance with the American with Disabilities Act (the
“ADA”).  All “readily achievable barrier removal” (as defined in the ADA) has
been accomplished.  Seller has not received any Health Department or other
governmental citation with respect to the Premises, the Businesses and/or the
Purchased Assets which has not been cured.


9.14           Brokers.  Seller and Purchaser represent and acknowledge that no
broker’s commission or finders fee is payable with regard to this
transaction.  Purchaser and Seller each agrees to indemnify and hold the other
harmless from and against any and all liability, claims, demands, damages or
costs of any kind arising from or connected with any broker’s or finder’s fee or
commission or charge claimed to be due any person arising from the other party’s
conduct with respect to this transaction.


9.15           Full Disclosure.  To the best of Seller’s knowledge, no
representation or warranty by Seller contained in this Agreement, nor any
statement, certificate, schedule or exhibit furnished or to be furnished by or
on behalf of Seller pursuant to this Agreement, nor any document or certificate
delivered to Purchaser pursuant to this Agreement, contains or will contain any
untrue statement of material fact or omits or will omit a material fact
necessary to make the statements contained therein not misleading.


9.16           Other Contracts.  Other than with respect to the Lease and the
Assumed Contracts and any agreement entered into by Purchaser, Seller is not a
party to (in its own name or as successor in interest), or bound by, any written
or oral (a) lease or sublease with respect to any personal property as lessor,
lessee, sublessor, or sublessee which could be binding upon or deemed assumed by
Purchaser after the Closing Date; (b) contract or commitment involving an
obligation of Seller of more than $500.00 during any 12-month period which could
be binding upon or deemed assumed by Purchaser after the Closing Date; (c)
contract or commitment under which Seller has assumed, guaranteed, endorsed, or
otherwise become liable in connection with the obligation of any person, firm,
or corporation which could be binding upon or deemed assumed by Purchaser after
the Closing Date; (d) barter or other trade or exchange arrangement which could
be binding upon or deemed assumed by Purchaser after the Closing Date; (e)
contract or other arrangement or understanding not included above which (i) was
not made in the ordinary course of the business of Seller; or (ii) is material
to the operation of the Businesses; (f) contract with any labor union which
could be binding upon or deemed assumed by Purchaser after the Closing Date; (g)
any contract directly relating to the Purchased Assets other than the Assumed
Contracts; (h) any contract or commitment involving any profit sharing, pension,
bonus percentage compensation, stock option or warrants, sick pay, vacation pay,
severance pay, health care, or other fringe benefit arrangement which will be
binding upon or assumed by Purchaser after the Closing Date in connection with
the acquisition of the Purchased Assets; or (i) any loan or financing
arrangement encumbering the Purchased Assets which encumbrance will not be
released on or before the Closing Date subject to compliance with the Lender
Release Instructions.

 
11 of 21

--------------------------------------------------------------------------------

 


9.17           Further Assurance.  Seller will, at any time and from time to
time after the Closing Date, upon the reasonable request of Purchaser, execute,
acknowledge, and deliver, or cause to be executed, acknowledged, and delivered,
all further documents as may be required to confirm (a) the title of the
Purchased Assets sold, transferred, and assigned to Purchaser; and (b) the
possession by Purchaser of the property purchased by it pursuant hereto.


10.         Representations and Warranties of Purchaser.  Purchaser represents
and warrants as of the date hereof and as of the Closing Date, as follows:


10.1           Due Organization.  Purchaser is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Delaware,
and is duly qualified to do business in the State of California and Georgia.


10.2           Authority.  Purchaser has full right, title, and authority to
enter into this Agreement and to consummate the transactions contemplated
hereby.


10.3           Valid Obligations.  This Agreement and the agreements
contemplated by this Agreement to which Purchaser is a party constitute, or when
executed, will constitute the valid obligation of Purchaser legally binding upon
it and enforceable against it in accordance with their terms.


10.4           No Violations.  The execution, delivery, and performance of this
Agreement and the agreements contemplated in this Agreement do not and will not
violate the provisions of (a) the articles of incorporation or bylaws of
Purchaser; (b) any mortgage, indenture, security agreement, contract,
undertaking, or other agreement to which Purchaser is a party or which is
binding upon Purchaser; or (c) any law, regulation, judgment, or order which is
binding upon Purchaser.


10.5           Approvals.  No consent or approval of any other party (including
any lending institution or any governmental authority, bureau, or agency) is
required in connection with the execution, delivery, performance, validity, or
enforceability of this Agreement or the agreements contemplated by this
Agreement.

 
12 of 21

--------------------------------------------------------------------------------

 


11.           Bulk Transfer Compliance.  Seller believes that the “Bulk
Transfer” provisions of the Uniform Commercial Code as adopted in Georgia do not
apply to Seller or to the transactions contemplated hereby.  Seller and
Purchaser hereby acknowledge and agree that, to expedite the closing of the
transactions pursuant to this Agreement, Seller shall be under no obligation to
comply with any “Bulk Transfer” provisions of the Uniform Commercial Code, if
applicable. Seller shall pay all of its accounts payable in accordance with the
terms hereof; and Seller shall indemnify and hold harmless Purchaser, upon
demand, from and against any and all liability incurred by Purchaser by reason
of Seller's failure to pay any accounts payable not assumed by Purchaser or by
reason of the failure of Purchaser to comply with the requirements of such Bulk
Transfer provisions, if applicable.


12.           Survival and Expiration.  All of the representations, warranties,
and covenants of Seller and Purchaser set forth in this Agreement will survive
the consummation of the transactions contemplated by this Agreement for a period
of one year following the Closing Date and shall thereafter terminate, unless a
notice of claim (in accordance with Section 14.1, below), has previously been
given.  Upon the issuance of a notice of claim, the representation, warranty, or
covenant with respect to which the notice of claim was given will thereafter
continue to survive with respect to all matters covered by the notice of claim
until fully resolved.


13.           Indemnification.


 13.1           By Seller.  Seller will indemnify, defend, and hold harmless
Purchaser, on an after-tax basis, from and against any and all loss, liability,
damage, or deficiency (including interest, penalties, and reasonable attorneys’
fees) arising out of or due to:  (a) a breach of, or inaccuracy in, any
representation, warranty, or covenant made by Seller and contained in this
Agreement or any other document executed pursuant to this Agreement; (b) any and
all taxes (local, State, or Federal) owed by Seller relative to the Businesses
or the Purchased Assets for any period before the Closing Date, except any sales
taxes payable on account of the transaction contemplated by this Agreement; (c)
any liability, debt, obligation, account payable, contract, or agreement of
Seller not expressly assumed by Purchaser, or if assumed by Purchaser, which
arises or is allocable to a period before the Closing Date; or (d) any and all
demands made by claimants or employees of Seller against Seller or Purchaser
relating to periods before the Closing Date, including any and all actions,
suits, proceedings, demands, assessments, judgments, costs, and legal and other
expenses.


 13.2           By Purchaser.  Purchaser will indemnify, defend, and hold
harmless Seller, on an after-tax basis, from and against any and all loss,
liability, damage, or deficiency (including interest, penalties, and reasonable
attorney’s fees) arising out of or due to:  (a) a breach of, or inaccuracy in,
any representation, warranty, or covenant made by Purchaser and contained in
this Agreement or any other document executed pursuant to this Agreement; (b)
any material misrepresentation made by Purchaser in any other document delivered
to Seller; or (c) any and all demands made by claimants or employees of
Purchaser against Seller or Purchaser first arising and relating to periods on
or after the Closing Date, including any and all actions, suits, proceedings,
demands, assessments, judgments, costs, and legal and other expenses.


14.           Claims for Indemnification.  Whenever any claim arises for
indemnification under Section 13, the following provisions will apply:


  14.1           Notice of Claim.  The person asserting a right to
indemnification (the “indemnitee”) will promptly notify the person from whom
indemnification is sought (the “indemnitor”) of the claim and, when known, the
facts constituting the basis for the claim.  The notice will be accompanied by
any evidence of the claim in the indemnitee’s possession or a description of the
basis for the claim if other evidence is unavailable.

 
13 of 21

--------------------------------------------------------------------------------

 


14.2           Third Party Claims.  If any claim for indemnification results
from or in connection with any claim or legal proceeding by a person who is not
a party to this Agreement (each, a “Third Party Claim”), the notice will also
specify, if known, the amount or an estimate of the amount of the liability
arising from the Third Party Claim.  With respect to any Third Party Claim, no
indemnitee will settle or compromise or enter into any binding agreement to
settle or compromise, or consent to entry of any judgment arising from, the
claim, except in accordance with Section 14.3 of this Section or to the extent
provided in Section 14.4.


14.3           Defense of Claims.  The indemnitor will undertake the defense of
any Third Party Claim by representatives of its own choosing reasonably
satisfactory to the indemnitee.  The indemnitee will participate in the defense
of a Third Party Claim with advisory counsel of its own choosing at its own
expense.  If the indemnitor, within a reasonable time after notice of any Third
Party Claim, fails to defend, the indemnitee may undertake the defense,
compromise, or settlement of the Third Party Claim on behalf of or for the
account of the indemnitor, at the expense and risk of the indemnitor.


14.4           Settlement.  An indemnitor may not, without the written consent
of the indemnitee, settle or compromise any Third Party Claim or consent to
entry of any judgment (a) that imposes injunctive or similar relief against the
indemnitee limiting the indemnitee’s freedom of action, or (b) that does not
include, as an unconditional term thereof, the giving by the claimant or the
plaintiff to the indemnitee an unconditional release from all liability with
respect to the Third Party Claim.


15.          Pre-Closing Covenants.  Seller covenants that through the Closing
Date:


15.1           Obligations.  Seller will perform all of its obligations under
all agreements (acknowledging, however, Seller’s insolvency and loan defaults),
contracts and instruments relating to or affecting the Purchased Assets and the
Businesses.


15.2           Compliance.  Seller will comply in all material respects with all
Applicable Laws.


15.3           Other Agreements.  Seller will not enter into or assume any
agreement, contract, or commitment, except in the ordinary course of business,
disposing of or altering any of the Purchased Assets or the ability of Seller to
convey the Purchased Assets.

 
14 of 21

--------------------------------------------------------------------------------

 


15.4           Maintain Business and Property.  Seller will maintain, at its
sole expense, all of the Purchased Assets in normal repair, order, and
condition, reasonable wear and use and damage by fire or unavoidable casualty
excepted.  In the event of any fire or casualty, Seller will promptly notify
Purchaser; and at the option of Purchaser, (a) this Agreement will terminate,
and neither party will have any further rights, liabilities, or obligations
under this Agreement, or (b) this Agreement will remain in full force and
effect, and Seller, at the time of the Closing Date, will transfer and assign to
Purchaser all of Seller’s right, title, and interest in and to the insurance
proceeds received or to be received by reason of the damage or destruction, as a
result of the damage or destruction, in addition to the other items to be
delivered at Closing in accordance with this Agreement.  This option will be
exercised by Purchaser by delivering to Seller written notice of exercise on or
before the 2nd day following the date on which Purchaser receives from Seller
written notice of the damage or destruction and the amount of insurance proceeds
available as a result of the damage or destruction.  If Purchaser fails to
exercise this option within the 2-day period, then Purchaser will be deemed to
have elected to proceed with Closing and receive the insurance proceeds.


  Seller will not make any material changes to the manner in which the
Businesses are conducted prior to Closing without Purchaser’s prior written
consent.  Without limiting the generality of the foregoing, Seller will not
transfer employees or equipment to or from the Restaurants, or otherwise remove
from the Premises any of the items used in connection with the Businesses,
except for sale of products made from the Supplies to customers in the ordinary
course of business and except as otherwise performed with the consent of
Purchaser.


15.5           No Contracts or Commitments.  Seller will not enter into any
contract relating to the Purchased Assets or the Businesses extending beyond the
Closing Date without Purchaser’s prior written approval.


15.6           Maintain Insurance.  Seller will maintain insurance upon all of
the Purchased Assets and with respect to the conduct of the Businesses in at
least the amounts and of the kinds that were maintained as of the date of this
Agreement.


15.7           No Mortgages.  Seller will not subject any of the Purchased
Assets to any additional mortgage, pledge, or lien.


15.8           Litigation.  Seller will promptly notify Purchaser in writing of
any judgments, orders or decrees entered or any suits, actions, claims,
administrative proceedings or labor negotiations instituted, threatened, or
asserted by or against Seller, after the date of this Agreement and before the
Closing Date.


15.9           Notice of Changes.  Seller will promptly advise Purchaser in
writing of any adverse change in the financial condition, operation, business,
properties, or prospects of Seller relative to the Purchased Assets, the
Premises or the Businesses.


15.10        Cooperation.  Seller will cooperate with Purchaser in securing all
necessary licenses, approvals, consents, and estoppel letters required by this
Agreement or as may be requested under the Lease Agreements.

 
15 of 21

--------------------------------------------------------------------------------

 


16.         Conditions Precedent to Obligations of Purchaser.  The following
constitute conditions precedent to Purchaser’s obligations to consummate the
transactions contemplated by this Agreement, and the failure of any of these
condition will give Purchaser the option of terminating this Agreement.


16.1           Due Diligence. Purchaser’s approval on or before the Deadline of
the Due Diligence Documents referenced in paragraph 4.3 and all matters of
title, survey or other investigations, prior to the Deadline.


16.2           Intentionally Omitted.


16.3           Representations and Warranties.  All representations and
warranties of Seller contained in this Agreement will be true and correct as of
the Closing Date; Seller will have complied with, performed, or satisfied all
agreements, covenants, and conditions required by this Agreement to be complied
with, performed or satisfied by it; and, Seller will have delivered to Purchaser
a certificate to that effect or stating, which, if any, representations are no
longer true or the extent of modification.


16.4           Absence of Changes.  Since the date of this Agreement, there have
not occurred any material adverse change in the condition (financial or
otherwise), business, properties, assets, or prospects of Seller of the
Businesses, or of the Premises.


16.5           Actions.  No action, suit, or proceeding will have been
instituted before a court or governmental body, or instituted or threatened by
any governmental agency or body, to restrain or prevent the carrying out of the
transactions contemplated by this Agreement, which has not been disposed of to
the satisfaction of Purchaser.


16.6           Consents.  Seller will have received and delivered to Purchaser
written consents to the transfer or assignment to Purchaser of (a) the Purchased
Assets and (b) all agreements, licenses, and other material contracts to be
assumed by Purchaser pursuant to this Agreement, including the Lease Assignment,
where the consent of any other party to any such contract may, in the opinion of
Purchaser’s counsel, be required for assignment or transfer.


16.7           Tax Clearance Certificates.  Seller will have applied for Georgia
state, county, and (where applicable) city tax clearance certificates.


17.         Conditions Precedent to Obligations of Seller.  The following will
constitute conditions precedent to Seller’s obligations to consummate the
transactions contemplated by this Agreement, and the failure of any of these
conditions will give Seller the option of terminating this Agreement (which will
result in termination of this Agreement in full).


17.1           Representations and Warranties.  The representations and
warranties of Purchaser contained in Section 10 will be true and correct as of
the Closing Date; Purchaser will have complied with, performed, or satisfied all
agreements, covenants, and conditions required by this Agreement to be complied
with, performed, or satisfied by it; and, Purchaser will have delivered to
Seller a certificate to that effect.

 
16 of 21

--------------------------------------------------------------------------------

 


17.2           Actions.  No action, suit, or proceeding will have been
instituted before a court or governmental body, or instituted or threatened by
any governmental agency or body, to restrain or prevent the carrying out of the
transactions contemplated by this Agreement, which has not been disposed of to
the satisfaction of Seller.


17.3           Consents.  Seller will have received written consents to the
transfer or assignment to Purchaser of (a) the Purchased Assets, and (b) all
agreements, licenses, and other material contracts to be assumed by Purchaser
pursuant to this Agreement, including without limitation the Lease Assignments,
where the consent of any other party to any such contract may, in the opinion of
Seller’s counsel, be required for assignment or transfer.


18.          Documents Delivered at Closing.  Execution and delivery of the
following documents, in form and substance acceptable to counsel for Purchaser
and Seller will also be conditions precedent to Closing:


(a)           A Bill of Sale in the form attached hereto as Exhibit “G”;


(b)           The Termination of Franchise Rights in the form attached hereto as
Exhibit “A” for each Franchise Agreement and Development Agreement;


(c)           The Assumed Contracts Assignments;


(d)           The Assignment and Assumption of Lease Agreement for each Lease;


(e)           Estoppel Certificate and Consent to Assignment for each Lease;


(f)           An Officer’s Certificate from the Secretary of Purchaser,
certifying as true and correct the authority of the signatories, dated as of the
Closing Date;


(g)           A certificate of good standing and existence of Purchaser in the
State of Delaware and authority to transact business in the State of California,
each of which was issued not more than 30 days before the Closing Date by the
respective Secretary of States;


(h)           The “bring down” certificates described in Sections 16.1 and 17.1
above;


(i)           The Acknowledgment;


(j)           All other customary documents reasonably necessary to evidence
compliance by Purchaser and Seller with the terms and conditions set forth in
this Agreement;


(k)           The closing statement reflecting the Purchase Price, prorations,
and disbursements made to effect the sale contemplated hereby; and


(l)           The Memorandum of Assignment of Lease in the form attached hereto
as Exhibit “H” for each of the Leases.

 
17 of 21

--------------------------------------------------------------------------------

 


19.         Intentionally Omitted.


20.         Release.  Seller absolutely and forever releases and discharges
Purchaser and its predecessors, affiliates, direct and indirect subsidiaries,
successors, assigns, agents, employees, attorneys, and the respective officers,
directors, shareholders, heirs, executors, and representatives of each of the
foregoing, and from and against any and all obligations, actions, proceedings,
losses, claims, demands, damages, debts, liabilities, accounts, costs, expenses,
attorney's fees, liens, and causes of action of every kind and nature whatsoever
("Released Matters"), whether now known or unknown, suspected or unsuspected,
which Seller now has, owns, or holds, or at any time heretofore ever had, owned,
or held, pertaining to, arising out of, or in connection with the Franchise
Agreements and/or the Leases and/or the business relationship between Seller, on
the one hand, and Purchaser on the other hand, including claims relating to any
violation of any state or federal franchise law, rule, or regulation in
connection with Seller’s purchase of the Franchise Agreements, or the
relationship between the parties, excepting only those continuing obligations of
Seller and Purchaser described in Section 21 below and their obligations under
this Agreement and the documents executed in connection with this Agreement.


20.1           Waiver.  Seller acknowledges that he is familiar with Section
1542 of the Civil Code of the State of California which provides as follows:


"A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release which, if
known by him, must have materially affected the settlement with the debtor."


Seller waives and relinquishes every right or benefit which he has under Section
1542 of the Civil Code of the State of California, and any similar statute under
any other state or federal law, to the full extent that he may lawfully waive
that right or benefit pertaining to the subject matter of this Release.  In
connection with this waiver and relinquishment, with respect to the Released
Matters, Seller acknowledges that he is aware that he may hereafter discover
facts in addition to or different from those which he now knows or believes to
be true with respect to the subject matter of this release, but that it is his
intention hereby fully, finally, and forever, to settle and release all Released
Matters, disputes, and differences, known or unknown, suspected or unsuspected,
which now exist, may exist, or heretofore existed, and in furtherance of that
intention, the release given in this Section 20 will be and remain in effect as
a full and complete release, notwithstanding the discovery or existence of any
such additional or different facts.


21.         Intentionally Omitted.


22.         Miscellaneous.


22.1           Benefit.  This Agreement will be binding upon and inure to the
benefit of Seller, Purchaser, and their respective heirs, administrators,
executors, assigns, and successors, except as otherwise provided in this
Agreement.

 
18 of 21

--------------------------------------------------------------------------------

 


22.2       Notices. Except as otherwise expressly provided in this Agreement,
all notices and documents permitted or required to be delivered by the
provisions of this Agreement will be delivered by hand, by telegraph or
confirmed facsimile transmission, by overnight courier service, or by deposit
with United States mail by Registered or Certified Mail, Return Receipt
Requested, postage prepaid, and will be deemed delivered at the time delivered
by hand, one business day after transmission by confirmed facsimile
transmission, two business days after deposit with overnight courier service for
“Priority” delivery, or seven business days after placement in the United States
mail by Registered or Certified Mail, Return Receipt Requested, postage prepaid,
and addressed as follows:


In the case of Seller:


Fiesta Brands, Inc.
Attn: Christopher Elliot/Joseph Uhl
2110 Powers Ferry Road, Suite 270
Atlanta, GA 30339
Facsimile:  (678) 578-7970


With concurrent copy to:
Cohen Pollock Merlin & Small, P.C.
3350 Riverwood Parkway, SE, Suite 1600
Atlanta, GA  30339-3359
ATTN:  Steven A. Fetter and Karen White
Email: sfetter@cpmas.com; kwhite@cpmas.com


In the case of Purchaser:


El Pollo Loco, Inc.
Attn:  Jerry Lovejoy
3535 Harbor Blvd, Suite 100
Costa Mesa, CA 92626
Facsimile:  (714) 599-5585


22.3       Governing Law.  This Agreement and all rights, obligations, and
liabilities arising under this Agreement will be construed and governed by the
substantive law of California, without giving effect to the principles of
conflicts of law thereof.


22.4.      Construction.  In the event any parts of this Agreement are found to
be void, the remaining provisions of this Agreement will nevertheless be binding
with the same effect as though the void parts were deleted.


This Agreement was negotiated and drafted jointly by the parties, and will not
be construed either for or against either party.  All words and phrases (except
as specifically defined in this Agreement) are used in their normal, everyday
sense or (where necessary to the context) in the sense used in the restaurant
industry.

 
19 of 21

--------------------------------------------------------------------------------

 


  The verb “to include” (and its variation “including”) is always used in the
non-exclusionary sense (as if followed by the phrase “but [is] not limited to”).


22.5           Execution of Agreement.  This Agreement may be executed in one or
more counterparts, each of which will constitute an original, but all of which
together will constitute but a single document.  Execution and delivery of this
Agreement may also be made by facsimile transmission.


22.6           Entire Agreement.  This Agreement, together with the written
agreements executed contemporaneously with this Agreement or as contemplated by
this Agreement will contain the entire Agreement of the parties, and no
representations, warranties, covenants, or agreements not embodied or
incorporated herein or therein, oral or otherwise, will be of any force of
effect.


22.7           Headings.  The headings or titles of the paragraphs of this
Agreement are for convenience only, are not a part of this Agreement and will
not be used as an aid in the construction of any provision hereof.


22.8           Waiver.  A waiver of any breach of this Agreement under by any
party will not constitute a waiver by that party of any other breach or a waiver
by that party of the same breach on any other occasion; and, to be effective,
any waiver must be in writing.


22.9           Attorney’s Fees.  Should any action, proceeding, or arbitration
arise by virtue of a dispute concerning this Agreement between the parties, the
prevailing party will be entitled to recover reasonable attorney’s fees and
associated court costs from the non-prevailing party.


22.10         Further Assurances.  Each party agrees that, upon request of the
other, it will from time to time execute and deliver to the other party all
instruments and documents of further assurance or otherwise and will do any and
all acts and things as may be reasonably required to carry out the obligations
of the parties hereunder and to consummate the transactions provided for and
contemplated hereby.

 
20 of 21

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Seller has duly executed and delivered this Agreement, and
Purchaser has caused this Agreement to be executed and delivered by its duly
authorized officers, all as of the day and year first above written.


SELLER:
FIESTA BRANDS, INC.,
a Delaware corporation
 
By:
/s/ Christopher P. Elliott
Christopher P. Elliott
Its:  CEO and President
 
By:
/s/ Joseph M. Uhl
Joseph M. Uhl
Its:  COO
 
PURCHASER:
EL POLLO LOCO, INC.,
a Delaware corporation
 
By:
/s/ Brian Carmichall
Brian Carmichall
Its:  Vice President, Development
 

Acknowledged and Agreed to for Purposes of Section 2.1 only:


General Electric Capital Corporation, a Delaware corporation
 
By:
 
Printed Name: ______________________________________
Its: Authorized Signatory


 
21 of 21

--------------------------------------------------------------------------------

 
 
INDEX TO SCHEDULES AND EXHIBITS
 
Schedule 1.1(a) – Furniture, Fixtures and Equipment
Schedule 1.1(a)(i) – Additional FFE
Schedule 1.1(b) – Assumed Contracts
Schedule 1.1(f) – Listing of all Amendments, Addendums, or other Modifications
of the Lease
Schedule 1.1(k) – Licenses and Operating Permits
Schedule 2.2 – Allocation of Purchase Price
Schedule 6 – Acknowledgement of Cash Tills
Schedule 7.1 – Employee Listing
Schedule 8.1 – Real Property Tax Bills for 2008 and Email from Seller dated
September 16, 2009
Schedule 9.10 – Financial Statements
Exhibit A – Termination of Franchise Rights
Exhibit B – Assumed Contracts Assignment
Exhibit C – Form of Assignment and Assumption of Lease Agreement
Exhibit D – Form of Landlord’s Estoppel Certificate
Exhibit E - Reserved
Exhibit F - Reserved
Exhibit G – Bill of Sale

 
 

--------------------------------------------------------------------------------

 
 
Exhibit “A”


TERMINATION OF FRANCHISE RIGHTS


This Termination of Franchise Rights (the "Agreement") is made as of this 24th
day of September, 2009, by and between EL POLLO LOCO, INC., a Delaware
corporation (the "Company") and FIESTA BRANDS, INC., a Delaware corporation
("Franchisee").


RECITALS


A.           The Company and Franchisee entered into that certain El Pollo Loco
Franchise Agreement and Amendment to the Franchise Agreement dated April 2007
(collectively, the “Franchise Agreement #1”) , pertaining to the operation of an
El Pollo Loco Restaurant (“Unit #3631”) located at 885 Thornton Road, Lithia
Springs, Georgia (the "Restaurant #1").  Franchisee is the sole tenant under
that certain Lease dated March 23, 2007 as assigned on March 31, 2009, with
respect to Restaurant #1, (the “Lease #1”).


B.           The Company and Franchisee entered into that certain El Pollo Loco
Franchise Agreement and Amendment to the Franchise Agreement dated May 2007
(collectively, the “Franchise Agreement #2”) , pertaining to the operation of an
El Pollo Loco Restaurant (“Unit #3616”) located at 3979 Buford Hwy., Atlanta,
Georgia (the "Restaurant #2"). Franchisee is the sole tenant under that certain
Lease dated April 25, 2007, as amended by the First Amendment of the Lease on
June 8, 2007, Second Amendment of the Lease, Third Amendment of the Lease on
July 3, 2008 with respect to Restaurant, (the “Lease #2”)


C.           The Company and Franchisee entered into that certain El Pollo Loco
Franchise Agreement and Amendment to the Franchise Agreement dated June 2007
(collectively, the “Franchise Agreement #3”) , pertaining to the operation of an
El Pollo Loco Restaurant (“Unit #3632”) located at 895 Holcomb Bridge Rd.,
Roswell, Georgia (the "Restaurant #3"). Franchisee is the sole tenant under that
certain Lease dated May 4, 2007 with respect to Restaurant, (the “Lease #3”)


D.           The Company and Franchisee entered into that certain El Pollo Loco
Franchise Agreement and Amendment to the Franchise Agreement dated January 24,
2008 (collectively, the “Franchise Agreement #4”) , pertaining to the operation
of an El Pollo Loco Restaurant (“Unit #3661”) located at 2521 SE Cobb Parkway,
Atlanta, Georgia (the "Restaurant #4"). Franchisee is the sole tenant under that
certain Lease dated September 10, 2007, as amended by the First Amendment of the
Lease on May 22, 2008 with respect to Restaurant, (the “Lease #4”)


E.           The Company and Franchisee (as Developer) entered into that certain
El Pollo Loco Franchise Development Agreement dated August 10, 2009 (the
“Development Agreement”), pertaining to the development of fifty (50) El Pollo
Loco Restaurants  (includes option of twenty-five (25) El Pollo Loco
restaurants) in a selected territory as described in Exhibit “A” of the
Development Agreement (the “Territory”), such restaurants to be developed
pursuant to the development schedule contained in Exhibit “B” of the Agreement
(the “Development Schedule”).


F.           The Company and Franchisee entered into those certain El Pollo Loco
Franchise Agreements and Amendments to the Franchise Agreements with respect to
El Pollo Loco® restaurants identified as Unit No. 3655 (2045 Marketplace Blvd.,
Ste. A-100, Cumming, GA), Unit No. 3636 (5375 Fairington Road, Lithonia, GA),
3635 (2390 Dallas Hwy, SW, Marietta, GA) and Unit No.3633 (1999 Lake Road,
Hiram, GA) (the “Closed Business Franchise Agreements”).

 
 

--------------------------------------------------------------------------------

 


G.           WHEREAS, Franchise Agreement #1, Franchise Agreement #2, Franchise
Agreement #3, Franchise Agreement #4 and4, Development Agreement and the Closed
Business Franchise Agreements may be collectively referred to in this Agreement
as the “Franchise Agreements.”


H.           WHEREAS, Restaurant #1, Restaurant #2, Restaurant #3 and Restaurant
#4 may be collectively referred to in this Agreement as the “Restaurants.”


I.           WHEREAS, Premises #1, Premises #2, Premises #3 and Premises #4 may
be collectively referred to in this Agreement as the “Premises.”


J.           WHEREAS, the Company and Franchisee have entered into an Asset
Purchase Agreement dated September ___, 2009 (“Asset Purchase Agreement”),
whereby Company is purchasing the assets of the Restaurants and certain of the
assets from the premises related to the Closed Business Franchise Agreements
from Franchisee.


K.           WHEREAS, the Company and Franchisee now desire to terminate the
Franchise Agreements upon the terms and conditions set forth in this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:


AGREEMENT


1.0           Termination


1.1           Provided the parties comply with all the terms and provisions of
this Agreement, the Franchise Agreements and, except as otherwise specifically
provided herein, all rights, interests, obligations, and liabilities of the
parties thereunder shall terminate effective as of the date of the closing
pursuant to the Asset Purchase Agreement ("Closing Date").
2.0           Obligations of Franchisee upon Termination


2.1           Upon the Closing Date, Franchisee shall immediately return to the
Company any of the Company's manuals, trade secrets, proprietary information,
rights, interests, policies, procedures, techniques, methods and materials
acquired by Franchisee in connection with the franchise relationship established
by the Franchise Agreements, including, but not limited to, the following:


Exhibit G – Form of Bill of Sale and Assignment

 
 

--------------------------------------------------------------------------------

 


a.           Specifications, recipes and descriptions of food products;


b.           Company manuals, memoranda, bulletins, forms, reports,
instructions, directives and supplements thereto;


c.           Any training methods or materials provided by the Company;


d.           Brochures, posters and other advertising materials; and


e.            Any other items containing any of the Company's trademarks, trade
names, service marks, logo types, labels, designs and other identifying symbols
and names pertaining thereto.


 
3.0
Indemnification



3.1             Franchisee agrees to indemnify, defend and hold Company, its
parent companies, and all subsidiaries and affiliates thereof, and the officers,
directors, employees and representatives of such corporations, harmless from and
against any and all claims, obligations, liabilities, expenses, damages, actions
and causes of action that may arise from Franchisee’s acts or omissions
regarding operation of the Restaurants.


4.0          Consideration


4.1           Franchisee acknowledges full responsibility for all amounts that
are now due and payable and which become due and payable to the Company, its
subsidiaries or affiliates under the Franchise Agreements, including, but not
limited to, royalty fees and advertising fees, through the Closing Date.  In
addition, any amounts accruing before and through the Closing Date which are due
to the Company under the Franchise Agreements, but determined after the Closing
Date, shall be paid by Franchisee within ten (10) days after the Company’s
written demand therefore.  Franchisee agrees to pay interest to the Company on
any amounts which may become due to Company from Franchisee, if such are not
paid when due, at the rate of fifteen percent (15%) per annum or the maximum
interest rate permitted by law, whichever is less.  Franchisee agrees that all
Development Fees have been fully earned by Company.


Exhibit G – Form of Bill of Sale and Assignment
 
 

--------------------------------------------------------------------------------

 


5.0           Release of Claims


5.1           Release by Franchisee


Franchisee, on behalf of itself and its heirs, executors, administrators,
assigns and successors in interest, does hereby fully release, exonerate and
forever discharge Company, its parent companies, and all subsidiaries and
affiliates thereof, and all of their respective officers, directors, employees,
agents, shareholders, assigns and successors in interest, in their corporate,
individual or other capacity (each a “Released Party”), from any and all claims,
obligations, liabilities, actions and causes of action of whatsoever nature, in
law or equity, whether known or unknown, suspected or unsuspected, which
Franchisee now has, has had, or may have hereafter claim to have had, by reason
of any matter, omission, cause or event whatsoever that arises on or before the
Closing Date, including, but not limited to, any claimed violation or breach of
the Franchise Agreements or any violation of federal or state laws and any claim
arising out of Franchisee’s operation of the Restaurant under the Franchise
Agreements, as well as any representation made in connection therewith.


Franchisee expressly agrees and acknowledges that, in executing this General
Release, Franchisee does not rely upon and has not relied upon any
representations or statements by any Released Party.  Franchisee expressly
agrees and acknowledges that, prior to executing this General Release, it has
made such investigation as it deems necessary and has consulted independent
legal counsel and other advisors of its own choosing in connection therewith and
in connection with the rights it may be relinquishing as a result of the
execution of this General Release.  Franchisee expressly assumes the risk of any
mistake of fact or law which it may be under in connection with the execution of
this General Release and any rights which it may be relinquishing thereby.


Franchisee expressly acknowledges that this General Release includes unknown or
unsuspected claims and specifically waives the benefit of the provisions of
Section 1542 of the Civil Code of the State of California (“Section 1542”),
which provides as follows:


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”


Franchisee UNDERSTANDS AND ACKNOWLEDGES THE SIGNIFICANCE AND CONSEQUENCE OF THIS
SPECIFIC WAIVER OF THE PROVISIONS OF Section 1542, and hereby assumes full
responsibility for any damage, loss, or liability which it may incur by reason
of such waiver.


5.2           Release by Company


Except for claims of indemnification arising pursuant to Section 3.0 above,
Company, on behalf of itself and its heirs, executors, administrators, assigns
and successors in interest, does hereby fully release Franchisee and its parent,
any subsidiary corporation, or affiliate, and all of their respective officers,
directors, employees, agents, shareholders, assigns and successors in interest,
in their corporate, individual or other capacity (each a “Released Party”), from
any and all claims, liabilities, suits or causes of action of whatever kind or
nature, in law or equity, whether known or unknown, suspected or unsuspected,
which Company now has, has had, or may have hereafter claim to have had, by
reason of any matter, act, omission, cause or event relating to Franchisee’s
execution of and operation under the Franchise Agreements,  any and guarantees
which arises after the Closing Date.  Company hereby expressly releases
Christopher P. Elliott and Joseph M. Uhl from their respective guarantees of the
obligation of the Franchisee under all Franchise Agreements, including without
limitation the Closed Business Franchise Agreements and the Development
Agreement and all restrictive covenants related thereto.


Exhibit G – Form of Bill of Sale and Assignment
 
 

--------------------------------------------------------------------------------

 


Company expressly agrees and acknowledges that, in executing this General
Release, Company does not rely upon and has not relied upon any representations
or statements by any Released Party.  Company expressly agrees and acknowledges
that, prior to executing this General Release, it has made such investigation as
it deems necessary and has consulted independent legal and other advisors of its
own choosing in connection therewith and in connection with the rights it may be
relinquishing as a result of the execution of this General Release.  Company
expressly assumes the risk of any mistake of fact or law which it may be under
in connection with the execution of this General Release and any rights which it
may be relinquishing thereby.


Company expressly acknowledges that this General Release includes unknown or
unsuspected claims and specifically waives the benefit of the provisions of
Section 1542 of the Civil Code of the State of California (“Section 1542”),
which provides as follows:


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”


Company UNDERSTANDS AND ACKNOWLEDGES THE SIGNIFICANCE AND CONSEQUENCE OF THIS
SPECIFIC WAIVER OF THE PROVISIONS OF Section 1542, and hereby assumes full
responsibility for any damage, loss, or liability which it may incur by reason
of such waiver.


6.0           No Release of Certain Covenants


6.1           This Termination Agreement shall not terminate those obligations
and liabilities of Franchisee, which, by their nature, survive the termination
of the Franchise Agreements, including, but not limited to, those obligations
relating to indemnification and confidentiality but specifically excluding any
covenants of non-competition or other restrictive covenants related to
Christopher Elliott, Joe Uhl or other officers/employees of Franchisee.


7.0           Successors and Assigns


7.1           This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors, assigns, employees,
representatives, affiliates, heirs, executors and administrators.   Franchisee
agrees to assign to Company all rights of and interest in Franchisee to the
Leases for the Premises.


Exhibit G – Form of Bill of Sale and Assignment
 
 

--------------------------------------------------------------------------------

 


8.0           Entire Agreement


8.1           This Agreement constitutes the entire agreement between the
parties hereto with respect to termination of the Franchise Agreements.  This
Agreement may not be amended except in writing, executed by all parties hereto.


9.0           Enforcement of Agreement


9.1           This Agreement shall be construed and enforced in accordance with
the laws of the State of California.


//


//


//


//


//


//


//


//


Exhibit G – Form of Bill of Sale and Assignment
 
 

--------------------------------------------------------------------------------

 

10.0           Attorneys' Fees


10.1           In the event of the bringing of any action by any party hereto
against another against another hereon or hereunder, or by reason of the breach
by such party of any covenant, term or condition contained herein or in
connection with any other matter arising out of this Termination Agreement, the
party in whose favor final judgment shall be entered shall be entitled to have
and to recover from the other party reasonable attorneys' fees to be fixed by
the court rendering such judgment.


IN WITNESS WHEREOF, the parties have executed this Termination Agreement
as of the day and year first above written.


COMPANY:
FRANCHISEE:
EL POLLO LOCO, INC.,
FIESTA BRANDS, INC.,
a Delaware corporation
a Delaware corporation
         
By:
s/s Gary Campanaro
 
By:
/s/ Christopher P. Elliott
 
Gary Campanaro
   
Christopher P. Elliott
 
Senior Vice President & CFO
   
CEO and President
Date:
    
Date:
                  
By:
/s/ Joseph M. Uhl
       
Joseph M. Uhl
       
COO
     
Date:
  



Exhibit G – Form of Bill of Sale and Assignment

 
 

--------------------------------------------------------------------------------

 